MORRIS, Judge.
Defendant contends by his Exceptions Nos. 1, 2, 3 and 5, that the court erred in failing to sustain his objections to the testimony of the prosecuting witness about acts and declarations of other conspirators which acts and declarations were done and made out of his presence and without his knowledge. Defendant also contends that it was error on the part of the trial court not to grant his motion to strike the testimony in question.
Our Supreme Court has said in State v. Conrad, 275 N.C. 342, 168 S.E. 2d 39 (1969), that “each appellant contends evidence of the acts and declarations of the other defendants were introduced in evidence over his objection. Actually the court cautioned the jury to consider acts and declarations of one as evidence against him only, unless the other was actually present and participating. Due to the nature of the charge, the limitation was more favorable to the defendants than they had any right to expect. The charge is conspiracy — a partnership in crime. Generally an unlawful agreement is made in secret and known only to the guilty parties. They conceal and cover up their unlawful activities. The more reprehensible the objective, the more carefully they plan to prevent detection and exposure ‘Even though the offense of conspiracy is complete upon the formation of the illegal agreement, the offense continues until the conspiracy is consummated or is abandoned.’ State v. Brewer, 258 N.C. 533, 129 S.E. 2d 262; United States v. Kissel, 218 U.S. 601, 54 L. Ed. 1168.” (Emphasis ours.)
In State v. Gallimore, 272 N.C. 528, 158 S.E. 2d 505 (1967), the Court said,
“After a conspiracy is formed, and before it has terminated, that is, while it is a ‘going concern’, the acts and declarations of each conspirator made in furtherance of the object of the conspiracy are admissible in evidence against all parties to the agreement, regardless of whether they are present or whether they had actual knowledge of the acts or declarations. State v. Gibson, 233 N.C. 691, 65 S.E. 2d *717508; State v. Smith, 221 N.C. 400, 20 S.E. 2d 360; State v. Jackson, 82 N.C. 565.”
“ ‘A declaration or act of one conspirator, to be admitted against his co-conspirators, must have been made when the conspiracy was still in existence and in progress.’ 16 Am. Jur. 2d, Conspiracy, § 40, p. 148, citing many decisions.” State v. Conrad, supra.
Here the evidence complained of was of acts or declarations committed or made by one or more of the conspirators while the conspiracy was a “going concern.” The evidence was properly admitted for the consideration of the jury. These assignments of error are overruled.
Defendant also assigns as error the court’s failure to grant his motion for a directed verdict as to the charge on which he was convicted. This assignment of error is without merit. The evidence required submission to the jury. Defendant’s remaining assignment of error is directed to the court’s failure to set the verdict aside and grant a new trial. This assignment is also overruled. Defendant has been given a fair and impartial trial free from prejudicial error.
No error.
Judges Brock and Vaughn concur.